Citation Nr: 1242015	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for residuals of right hand fracture.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for bilateral foot phlebitis.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bleeding ulcers.

9.  Entitlement to service connection for a low back disorder.


REPRESENTATIVE 

Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978 and from January 1979 to April 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the Atlanta, Georgia VA Regional Office (RO).

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has asthma, bilateral hearing loss, bilateral knee disability, residuals of right hand fracture, a back disorder, bilateral foot phlebitis, tinnitus, and bleeding ulcers that were incurred in or were aggravated by service for which service connection should be granted.  Following review of the record, the Board finds that further development is warranted prior to disposition of the issues on appeal.

At the outset, review of the record discloses that with the exception of a service entrance examination report dated in December 1978, the Veteran's service treatment records are not available.  In a formal finding of unavailability of service records memorandum dated in August 2007, the RO documented that the appellant's records could not be obtained through a PIES [personnel information exchange system] request or directly from the Veteran.  It thus appears that the agency of original jurisdiction has only contacted the National Personnel Records Center and the Veteran in this regard.

The Board would point out, however, that in cases where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) held in Dixon v. Derwinski, (3 Vet.App. 261 (1992)) that VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they are still operational.

In this respect, the Board observes that in his November 2006 application for VA compensation, the Veteran wrote that between 1982 and 1995, he was treated at McGraw Kacerne Army Base in Munich, Germany, Reece Kacerne in Augsburg, Germany, Martin Army Hospital at Fort Benning, Georgia, Fort McPherson Army Community Hospital at Fort McPherson, Georgia.  The Board also notes that in a letter received in September 2008, the Veteran indicated that he was diagnosed and treated for the claimed disorders while at Yong Sun, Korea, and that all of his military records were turned in to Fort McPherson.  

In this case, the Board finds that it does not appear that the RO has made a thorough enough attempt to locate the appellant's records through alternative sources or other appropriate Federal records repositories, including contacting Fort McPherson.  It is incumbent upon VA to afford the Veteran's claims this consideration due to the unavailability of his service records.  In this regard, the RO should attempt to reconstruct the service treatment records through other means.  This includes attempts to obtain any information from all available sources and records repositories, including those named above.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, another memorandum to this effect should be placed in the claims folder. 

Specifically, the RO should once again contact the National Personnel Records Center for any records that may have become associated with the Veteran's file since the last request for such in 2007.  Additionally, the RO should request records for the Veteran, to include those that may be retired or on microfilm, directly from the Army department, from any pertinent clinical facility at Yong Sun, Korea, from McGraw Kacerne Army Base in Munich, Germany, Reece Kacerne in Augsburg, Germany, Martin Army Hospital at Fort Benning, Georgia, Fort McPherson Army Community Hospital at Fort McPherson, Georgia, and from any other relevant Federal records repository.  

The appellant should also be requested to provide the names and addresses of all physicians and/or facilities from whom he received treatment for the claimed disabilities since immediately after discharge from service in 1995 and thereafter.  In that regard, clinical history on VA records on file reveals that appellant was treated for a shoulder injury in 2003 and reportedly was also treated for cardiac arrest in July 2003.  These records, and records of any other treatment since service should be sought.

Additionally, the Veteran wrote in March 2007 that he received VA outpatient treatment for the claimed disorders at Augusta VA.  The most recent VA progress notes date through mid January 2010.  The Board is thus put on notice as to the possible existence of VA clinical evidence that may have some bearing on the claims under consideration.  As such, it should be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from service separation through the present should be requested from the Augusta VA facility and associated with the claims folder.

Finally, the Veteran has never had a VA examination for compensation and pension purposes.  Given the facts of this case, such examination should be conducted.  The appellant should therefore be scheduled for VA general medical and audiology examinations.

Accordingly, the case is REMANDED for the following actions: 

1.  Request that the National Personnel Records Center perform another search for any additional service treatment records for the Veteran. 

2.  Contact the appropriate records department at the Army department, any pertinent clinical facility at Yong Sun, Korea, McGraw Kacerne Army Base in Munich, Germany, Reece Kacerne in Augsburg, Germany, Martin Army Hospital at Fort Benning, Georgia, and Fort McPherson Army Community Hospital at Fort McPherson, Georgia, and to any other relevant Federal records repository and request the Veteran's clinical records, to include those that may be retired or on microfilm.

3.  Contact the Veteran in writing and request that he submit authorization to retrieve clinical records in which he identifies all healthcare providers who treated him for asthma, bilateral hearing loss, bilateral knee disability, residuals of right hand fracture, a back disorder, bilateral foot phlebitis, tinnitus, and bleeding ulcers beginning immediately after leaving active duty and continuing.  VA should request these records when and if proper authorization is received. 

4.   Request VA outpatient clinical records from service separation through the present and associate with the claims folder.

5.  Following a reasonable period for responses from the above, schedule the Veteran for VA general medical and audiology examinations.  The claims folder must be made available to and be reviewed by the examiners.  After reviewing the claims folder and examining the Veteran, the examiners should provide opinions as to whether it is at least as likely as not (a 50 percent or better probability) any current disability related to asthma, bilateral hearing loss, bilateral knee disability, residuals of right hand fracture, a back disorder, bilateral foot phlebitis, tinnitus, and bleeding ulcers had their onset during the Veteran's active service, or are more likely of post service onset and unrelated to active duty.

The examiners should provide a full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

